DETAILED ACTION
This action is in response to a correspondence filed on 02/08/2021.
Claims 1-20 are amended.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive because of the following reasons:
Applicant’s arguments:
In a response filed on 02/08/2021, the Applicant traversed the Examiner’s rejections of claims 1-16 and 19-20 under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20140105029) in view of Jones (US 20180183656). The Applicant argues that although Jain discloses receiving tier levels from peer devices, Jain fails to teach or suggest “determining, based on the levels indicated in the plurality of messages, a level of the first computing device within the hierarchical network”. The Applicant further argues that Jones fails to cure these deficiencies of Jain, and therefore concludes that the newly amended claims are distinguishable over Jain and Jones, either alone or in combination, and therefore believes the claims are allowable over the cited prior arts.


Examiner’s response:
determining, based on the levels indicated in the plurality of messages, a level of the first computing device within the hierarchical network”. The claim fails to clearly identify which component of the invention performs the “determining” step, let alone suggest that the first device performs operations for determining its own level based on received messages from other computing devices as alleged by the Applicant. Given its broadest reasonable interpretation, a skilled artisan would interpret this limitation as broad as it is disclosed, and would not reasonably narrow his/her interpretation of the claim as being performed by a specific entity in the invention as the Applicant is alleging. Additionally, while the Examiner agrees with the Applicant’s argument that the level of the first computing device is not determined based on the levels indicated in the plurality of messages in the Jain reference, Jones addresses this .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20140105029) hereinafter Jain in view of Jones (20180183656).
Regarding claim 1, Jain teaches a method comprising:
receiving, by a first computing device and from a plurality of other computing devices, a plurality of messages comprising indications of levels within a hierarchical network (see Fig. 3 step 32 and [0035]: the switch 10 (i.e. the first computing device) receives tier level information (i.e. indication of levels) from its link peers (i.e. a plurality of other computing devices); see also hierarchical network in Fig. 1); 
determining a level of the first computing device within the hierarchical network (see [0036]: The local switch 10 (receiver of the link layer advertisement) performs different checks to validate link connections with the link peer (sender of the link layer advertisement) based on whether the local switch is a leaf switch or a spine switch); 
sending, by the first computing device a second message comprising an indication of the level of the first computing device within the hierarchical network (see [0034]: periodic exchange of tier levels with other switches; [0035]: The switch 10 stores the local tier level (connectivity information 14) and advertises its tier level to its link peers); and 
provisioning, by the first computing device and based on the level of the first computing device within the hierarchical network, the first computing device (see at least [0032-33]: assigning a default configuration to switch 10 based on a tier level number provisioned using a global configuration command).

In the same field of endeavor, Jones teaches a method comprising:
determining, based on the levels indicated in the plurality of messages, a level of the first computing device within the hierarchical network (see Fig. 3 steps 304-308 and [0061-63]: Jones teaches that in response to receiving one or more other election messages at the network node from one or more other network nodes (step 304), a network hierarchy of the network node can be compared with one or more other network hierarchies of the one or more other network nodes (step 306) and the network node can designate the network node as another master node. The designating can be in response to the network hierarchy of the network node being superior to the one or more other network hierarchies of the one or more other network nodes (step 308)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the teachings of Jones suggesting determining, based on the levels indicated in the plurality of messages, a level of the first computing device within the hierarchical network to the determination method taught by Jain such that the level of the first computing device within the hierarchical network. The motivation for such combination would have been to facilitate the continued communication between network nodes of a network cluster in the event that a master node, of that network cluster, becomes unavailable for communication, thereby achieving efficiency of the distributed network.

Regarding claim 2, 
determining, based on the levels indicated in the plurality of messages, a highest level of the hierarchical network (Jones – see Fig. 3 steps 306-308 and [0042], [0062-63]: a network hierarchy of the network node can be compared with one or more other network hierarchies of the one or more other network nodes (step 306) and the network node can designate the network node as another master node. The designating can be in response to the network hierarchy of the network node being superior to the one or more other network hierarchies of the one or more other network nodes (step 308); see also Jain – Fig. 3 step 42 and [0040])); and 
assigning the level of the first computing device as one level lower than the highest level of the hierarchical network (Jones - see [0047-48]: At 234, in response to determining that a network heartbeat has been received, at the network node, from a network node of a network cluster having a higher hierarchical level, the network node can be configured to change its network cluster number. A network cluster number can be an indication of a hierarchical level of the network cluster compared to one or more other network clusters).

Regarding claim 3, Jain in view of Jones teaches the limitations of claim 1 examined above. The combination of Jain and Jones discloses a method comprising determining, based on the levels indicated in the plurality of messages, a level of the first computing device within the hierarchical network. The combination of Jain and Jones further teaches a method comprising:
determining, based on the levels indicated in the plurality of messages, a total quantity of levels of the  hierarchical network (Jain - see [0032]: determining the highest stage switches (i.e. tier level 1, 2, 3, and so on) based on the link layer advertisement messages);
determining, based on the total quantity of levels in the hierarchical network, whether a cabling error has occurred on the hierarchical network (Jain – see [0020] and [0039]: compares the local tier level to the link peer tier level received from the link peers to determine if a cabling error exists). 

Regarding claim 4, Jain in view of Jones is applied as disclosed in claim 3 examined above. The combination of Jain and Jones further teaches a method wherein determining whether the cabling error has occurred on the hierarchical network further comprises:
determining that the total quantity of levels is greater than three (Jain - see [0032]: determining the highest stage switches (i.e. tier level 1, 2, 3, and so on) based on the link layer advertisement messages);
outputting, by the first computing device, an indication of the cabling error (Jain – see [0039]: If the tier level check at the leaf node performed at step 38 does not pass (remote tier level≠local tier level+1), a cabling error is identified (step 40). A message may also be sent to a user to provide a chance for the user to correct a tier level misconfiguration, for example, before the port is disabled).

Regarding claim 5, Jain in view of Jones is applied as disclosed in claim 3 examined above. Jain in view of Jones further teaches a method wherein determining whether the cabling error has occurred on the hierarchical network further comprises:
determining, based on the levels indicated in the plurality of messages, a highest level of the hierarchical network and a second highest level of the hierarchical network (Jain – see Fig. 3 step 42 and [0040]); 
determining that a difference between the highest level of the hierarchical network and the second highest level of the hierarchical network is greater than one (Jain 
outputting, by the first computing device, an indication of the cabling error (Jain - see Fig. 3 step 40 and [0039]: logging the cabling mismatch). 

Regarding claim 6, Jain in view of Jones teaches the limitations of claim 3 examined above. The combination of Jain and Jones teaches a method wherein determining whether the cabling error has occurred on the hierarchical network further comprises:
determining, based on the levels indicated in the plurality of messages, a lowest level of the hierarchical network and a second lowest level of the hierarchical network (Jain – see Fig. 3 steps 34, 42 and [0040]: determining if the local switch is a leaf switch (i.e. the lowest level stage) and further determining if the local switch is a spine switch (e.g., local switch tier level >1 in the example of FIG. 1) (step 34)); 
determining that a difference between the lowest level of the hierarchical network and the second lowest level of the hierarchical network is greater than one (Jain – see [0040]: performing a check to see if the link layer advertisement was received from a link peer in an adjacent tier (remote tier level=local tier level+1 or local tier level−1) (step 42). For example, if the switch is in tier level 2, link layer advertisements should only be received from switches in tier level 1 or tier level 3. If the tier level check passes, the process returns to step 32); and
outputting, by the first computing device, an indication of the cabling error (Jain – see Fig. 3 step 40 and [0040]: cabling error identified). 


Regarding claim 7, Jain in view of Jones teaches the limitations of claim 3 examined above. The combination of Jain and Jones teaches a method wherein determining whether the cabling error has occurred on the hierarchical network further comprises: 
determining, based on the levels indicated in the plurality of messages, a first level of the hierarchical network and a second level of the hierarchical network (Jain – see Fig. 3 step 36 and [0036]: If the local switch is a leaf switch (e.g., local switch tier level is equal to 1 in the example shown in FIG. 1), the PCM 16 first checks to see if the local tier level is the same as the remote switch (link peer) tier level (steps 34 and 36)); 
determining that a difference between the first level of the hierarchical network and the second level of the hierarchical network is greater than one (Jain – see Fig. 3 step 38 and [0038]: If the local tier level of the leaf switch and the remote link peer tier level are different, a check is then performed at the leaf node to determine if the remote tier level is an adjacent tier level (remote tier level=local tier level+1) (step 38)); and 
outputting, by the first computing device, an indication of the cabling error (Jain – see Fig. 3 step 40 and [0040]: cabling error identified). 

Regarding claim 9, Jain in view of Jones teaches the limitations of claim 1 examined above. Jain further teaches a method wherein the sending further comprises sending the second message periodically (see [0034]: The switches may also exchange tier levels periodically or upon the occurrence of an event (e.g. change in switch or network configuration)). 

Regarding claim 10, Jain in view of Jones teaches the limitations of claim 8 examined above. The Jain-Jones combination further teaches a method comprising:
determining that at least one of the plurality of messages indicates a reset command (Jain – see [0038]: determine if the remote tier level is an adjacent tier level (remote tier level=local tier level+1)); and 
discarding, based on the reset command, a provisioning configuration of the first computing device (Jain – see [0039]: If the tier level check at the leaf node performed at step 38 does not pass (remote tier level≠local tier level+1), a cabling error is identified (step 40). In this case the link adjacency is not brought up (i.e. discarded) and a cabling mismatch error is logged).

Regarding claim 11, Jain teaches a method comprising: 
receiving, by a first computing device, a plurality of messages (see Fig. 3 step 32 and [0035]: the switch 10 (i.e. the first computing device) receives tier level information (i.e. indication of levels) from its link peers (i.e. a plurality of other computing devices); see also hierarchical network in Fig. 1); 
determining, based on the plurality of messages, a highest level of a hierarchical network (Jain – see Fig. 3 step 42 and [0040]; 
determining, based on the plurality of messages, a lowest level of the hierarchical network (Jain – see Fig. 3 steps 34, 42 and [0040]: determining if the local switch is a leaf switch (i.e. the lowest level stage) and further determining if the local switch is a spine switch (e.g., local switch tier level >1 in the example of FIG. 1) (step 34)); 
determining a difference between the highest level of the hierarchical network and the lowest level of the hierarchical network (Jain – see Fig. 3 step 38 and [0038]: 
determining a level of the first computing device within the hierarchical network (see [0036]: The local switch 10 (receiver of the link layer advertisement) performs different checks to validate link connections with the link peer (sender of the link layer advertisement) based on whether the local switch is a leaf switch or a spine switch); and 
sending, by the first computing device and to a second computing device, an indication of the level of the first computing device within the hierarchical network (see [0034]: periodic exchange of tier levels with other switches; [0035]: The switch 10 stores the local tier level (connectivity information 14) and advertises its tier level to its link peers).
However, the combination of Jain and Jones does not explicitly teach a method wherein:
determining a level of the first computing device within the hierarchical network is done based on the highest level of the hierarchical network and the difference between the highest level of the hierarchical network and the lowest level of the hierarchical network.
In the same field of endeavor, Jones teaches a method in accordance with the present invention, the method further comprising:
determining a level of the first computing device within the hierarchical network is done based on the highest level of the hierarchical network and the difference between the highest level of the hierarchical network and the lowest level of the hierarchical network (see Fig. 3 steps 304-308 and [0061-63]: Jones teaches that in response to receiving one or more other election messages at the network node 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the teachings of Jones suggesting determining, based on the levels indicated in the plurality of messages, a level of the first computing device within the hierarchical network to the determination method taught by Jain such that the level of the first computing device within the hierarchical network. The motivation for such combination would have been to facilitate the continued communication between network nodes of a network cluster in the event that a master node, of that network cluster, becomes unavailable for communication, thereby achieving efficiency of the distributed network.

Regarding claim 12, Jain in view of Jones is applied as disclosed in claim 11 examined above. The combination of Jain and Jones further teaches a method wherein determining the level of the first computing device within the hierarchical network comprises:
determining the level of the first computing device as one level lower than the highest level of the hierarchical network (Jones - see [0047-48]: At 234, in response to determining that a network heartbeat has been received, at the network node, from a network node of a network cluster having a higher hierarchical level, the network node can be configured to change its network cluster number. A network cluster number can be an indication of a hierarchical level of the network cluster compared to one or more other network clusters). 

Regarding claim 13, Jain in view of Jones teaches a method in accordance with the teachings of claim 11. The combination of Jain and Jones further teaches a method comprising:
receiving, by the first computing device and from a third computing device, a request for the indication of the level of the first computing device within the hierarchical network (see [0034]: advertising, by the switch 10, its tier level as part of the link layer PDUs); and 
sending, by the first computing device and to the third computing device, the indication of the level of the first computing device within the hierarchical network (see [0034]: The switches may also exchange tier levels periodically or upon the occurrence of an event (e.g., change in switch or network configuration)).

Regarding claim 14, Jain in view of Jones is applied as disclosed in claim 11 examined above. Jain further teaches a method comprising:
receiving, by the first computing device and from a third computing device, an instruction to reset the level of the first computing device within the hierarchical network (see [0048]: The tier level TLV data structures in LLDP memory are updated following a tier level configuration change, in which case the new tier level TLV is transmitted to link peers); 
assigning, by the first computing device, the level of the first computing device within the hierarchical network to unknown (see [0036]: the switch 10 awaits link information from a link peer); and 
discarding, by the first computing device, a provisioning configuration of the first computing device (see [0038]: purging the cache entries at the switch 10 if no new link layer advertisement is received from a link peer before a user configured hold timeout expires).

Regarding claim 15, Jain in view of Jones teaches the limitations of claim 11 as examined above. The combination of Jain and Jones further teaches a method comprising:
sending, by the first computing device and to a third computing device, an instruction to reset a level of the third computing device within the hierarchical network (see [0048]: transmitting new tier level TLV to link peers upon the switch 10 being assigned a tier level).

Regarding claim 16, Jain in view of Jones is applied as disclosed in claim 11 examined above. The combination of Jain and Jones further teaches a method wherein determining the difference between the highest level of the hierarchical network and the lowest level of the hierarchical network further comprises:
determining that the difference is greater than two (see Fig. 3 step 42 and [0040]: If the local switch is a spine switch (e.g., local switch tier level >1 in the example of FIG. 1) (step 34), a check is performed to see if the link layer advertisement was received from a link peer in an adjacent tier (remote tier level=local tier level+1 or local tier level-1) (step 42). For example, if the switch is in tier level 2, link layer advertisements should only be received from switches in tier level 1 or tier level 3); and 
sending, by the first computing device, a message indicating a cabling error (Jain – see [0039]: If the tier level check at the leaf node performed at step 38 does not pass (remote tier level≠local tier level+1), a cabling error is identified (step 40). A message may also be sent to a user to provide a chance for the user to correct a tier level misconfiguration, for example, before the port is disabled).

Regarding claim 17
receiving, by a first computing device, a first message (see Fig. 3 step 32 and [0035]: the switch 10 (i.e. the first computing device) receives tier level information (i.e. indication of levels) from its link peers (i.e. a plurality of other computing devices); see also hierarchical network in Fig. 1); 
Determining a level of the first computing device within a hierarchical network (see [0036]: The local switch 10 (receiver of the link layer advertisement) performs different checks to validate link connections with the link peer (sender of the link layer advertisement) based on whether the local switch is a leaf switch or a spine switch); and 
provisioning, by the first computing device and based on the level of the first computing device within the hierarchical network, the first computing device (see at least [0032-33]: assigning a default configuration to switch 10 based on a tier level number provisioned using a global configuration command).
However, Jain does not explicitly disclose a method comprising:
determining, based on the first message, a preset time period, wherein the preset time period begins at a time of receipt of the first message; 
selecting, based on the preset time period, at least one additional message received within the preset time period; and
wherein determining a level of the first computing device within the hierarchical network is done based on the first message and the at least one additional message. 
In the same field of endeavor, Jones teaches a method in accordance with the present invention, the method comprising:
determining, based on the first message, a preset time period, wherein the preset time period begins at a time of receipt of the first message (see Fig. 2A and [0041]: 
selecting, based on the preset time period, at least one additional message received within the preset time period (see [0041]: At 222, in response to a determination that no other network node having a higher hierarchical level has transmitted an election message, the network node can be configured to wait a predetermined period of time for receipt of an election message from another network node having a higher hierarchical level); and
wherein determining a level of the first computing device within the hierarchical network is done based on the first message and the at least one additional message (see Fig. 3 steps 304-308 and [0061-63]: Jones teaches that in response to receiving one or more other election messages at the network node from one or more other network nodes (step 304), a network hierarchy of the network node can be compared with one or more other network hierarchies of the one or more other network nodes (step 306) and the network node can designate the network node as another master node. The designating can be in response to the network hierarchy of the network node being superior to the one or more other network hierarchies of the one or more other network nodes (step 308)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the teachings of Jones suggesting determining, based on the first message, a preset time period, wherein the preset time period begins at a time of receipt of the first message and determining, based on the levels indicated in the plurality of messages, a level of the first computing device within the hierarchical network to the determination method taught by Jain such that the level of the first computing device within 

Regarding claim 18, Jain in view of Jones is applied as disclosed in claim 17 examined above. The combination of Jain and Jones further teaches a method wherein determining the level of the first computing device within the hierarchical network further comprises: 
determining, based on the first message and the at least one additional message, a highest level of the hierarchical network (Jain – see Fig. 3 step 42 and [0040]); and 
determining the level of the first computing device within the hierarchical network to be one level lower than the highest level of the hierarchical network (Jones - see [0047-48]: At 234, in response to determining that a network heartbeat has been received, at the network node, from a network node of a network cluster having a higher hierarchical level, the network node can be configured to change its network cluster number. A network cluster number can be an indication of a hierarchical level of the network cluster compared to one or more other network clusters).

 Regarding claim 19, Jain in view of Jones is applied as disclosed in claim 17 examined above. The combination of Jain in view of Jones further teaches a method comprising:
sending, by the first computing device, at least one message indicating the level of the first computing device (Jain - see [0034]: periodic exchange of tier levels 

Regarding claim 20, Jain in view of Jones teaches the limitations of claim 17 as disclosed above. Furthermore, the combination of Jain and Jones teaches a method wherein further comprising:
determining, based on the first message and the at least one additional message, a highest level of the hierarchical network (Jain – see Fig. 3 step 42 and [0040]) and a lowest level of the hierarchical network (Jain – see Fig. 3 steps 34, 42 and [0040]: determining if the local switch is a leaf switch (i.e. the lowest level stage) and further determining if the local switch is a spine switch (e.g., local switch tier level >1 in the example of FIG. 1) (step 34)); and 
outputting, based on a difference between the highest level of the hierarchical network and the lowest level of the hierarchical network, a first computing device comprising an indication of a cabling error (Jain – see [0020] and [0039]: compares the local tier level to the link peer tier level received from the link peers to determine if a cabling error exists).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20140105029) hereinafter Jain in view of Jones (US 20180183656), in further view of Jeansonne et al. (US 20080259817), hereinafter Jeansonne.
Regarding claim 8
assigning the first computing device a media access control (MAC) address. 
In the same field of endeavor, Jeansonne teaches a method in accordance with the present invention, the method wherein provisioning a first computing device comprises:
assigning the first computing device a media access control (MAC) address (see [0010]: Jeansonne discloses a media access control management system configured to generate a MAC address for at least one network device of a computing device and assigning the MAC address 137 to NIC 135 of computing device 100 in Fig. 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the combination of Jain-Jones such as to incorporate the teachings of Jeansonne suggesting provisioning a first computing device by assigning, to the first computing device, a MAC address. The motivation for such modification would have been to allow the first computing device to be identified by other communication devices on the computer network.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571) 270-3659.  The examiner can normally be reached on M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949.  The fax phone number for the organization where this application or proceeding is assigned is (571) 270-4659.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.F.N/Examiner, Art Unit 2454          

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454